Cobb, J.
Applying the rule laid down in the case of Oliver v. Macon Hardware Company, 98 Ga. 249, to the facts disclosed by the present record, the plaintiff in error, who was a general salesman in a clothing establishment, was not a laborer whose wages were exempt from the process of garnishment; and accordingly the verdict against him upon this point was right, and the superior court did not err in Refusing to disturb it. Hunter v. Morgan, 108 Ga. 409; Boynton v, Pelham, 108 Ga. 794.

Judgment affirmed.


All the Justices concurring.